FILED
                            NOT FOR PUBLICATION                                SEP 04 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30167

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00031-DLC-1

  v.
                                                 MEMORANDUM*
DAVID WAYNE LAWRENCE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Montana
                 Dana L. Christensen, Chief District Judge, Presiding

                              Submitted July 24, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       David Wayne Lawrence appeals from the district court’s judgment and

challenges his guilty-plea conviction and 65-month sentence for possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Lawrence’s counsel has

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Lawrence the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Lawrence’s

conviction. We accordingly affirm the conviction.

      Lawrence waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the appeal waiver, we dismiss

Lawrence’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel's motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2